Douglas, J.,
dissenting. I respectfully dissent. Appellant, Larry E. Wisintainer, was employed by Soehnlen Piping Company (“Soehnlen”) as a pipefitter. On August 26, 1987, while working on the construction of a Colgate-Palmolive Company (“Colgate”) manufacturing plant in Cambridge, Ohio, appellant sustained serious head injuries when he was struck by a falling section of pipe.
Graham Container Corporation (“Graham”) was the general contractor for the Colgate construction project. Sverdrup Corporation (“Sverdrup”) was the construction manager. Sverdrup had subcontracted the pipefitting work to Soehnlen, appellant’s employer. Appellee Grinnell Corporation (“Grinnell”) was the manufacturer of beam clamps of the type used by Soehnlen to suspend the pipe which fell on appellant. Famous Supply Company (“Famous”) supplied those clamps to Soehnlen. Elcen Power Strut Company (actually, Elcen Metal Products Company) (“Elcen”) was a manufacturer of various industrial items, including beam clamps. The specifications and technical drawings used by Soehnlen on the construction project were prepared by appellee JDB Engineering, Inc. (“JDB”).
On July 20, 1988, appellant and his wife, Evelyn R. Wisintainer (“appellants”), filed a complaint in the Court of Common Pleas of Guernsey County, naming, as defendants, Colgate, Elcen, Famous and Sverdrup. During 1988-1989, answers, amended answers, cross-claims (for contribution and/or indemnification) and answers to cross-claims were filed by the defendants. Additionally, Sverdrup filed third-party complaints against Soehnlen, Graham and JDB.
On May 11, 1989, appellants filed an amended complaint to include claims against Graham and JDB. On August 17, 1989, appellants filed a second amended complaint to add appellee Grinnell. Following these filings, additional answers, cross-claims for contribution and/or indemnification, and answers to cross-claims were filed by the defendants.
Appellants’ claims against Colgate and Elcen were eventually dismissed with prejudice. The remaining defendants named in appellants’ second amended complaint (Famous, Sverdrup, Graham, Grinnell and JDB) filed motions for *358summary judgment against appellants. Additionally, Soehnlen moved for summary judgment against Sverdrup on the third-party complaint, and against Graham on an outstanding cross-claim by Graham for indemnification.
In a September 3, 1991 order amending a previous entry, the trial court granted Famous’s, Grinnell’s and JDB’s motions for summary judgment, and denied the motions of Graham, Sverdrup and Soehnlen. The trial court expressly found “no just reason for delay” of an appeal from these determinations. See Civ.R.i 54(B).
Appellants appealed to the court of appeals seeking immediate review of the summary judgments entered in favor of Famous, Grinnell and JDB. Meanwhile, a number of unresolved claims remained pending in the trial court. These pending matters include, but are not limited to, appellants’ claims against Graham and Sverdrup, Sverdrup’s cross-claim against Grinnell for contribution or indemnification, and Graham’s cross-claims against Sverdrup and JDB for contribution or indemnity.
On November 4, 1991, appellants dismissed their appeal against Famous. On November 18, 1991, the court of appeals dismissed appellants’ appeal against JDB and Grinnell (“appellees”) for lack of jurisdiction, holding that the trial court’s order granting summary judgment in favor of appellees was not a final, appealable order. Because I believe that the court of appeals was right on target in this determination, I must dissent from the majority opinion.
The issue before us is whether the trial court’s order, granting summary judgment in favor of appellees (Grinnell and JDB) against appellants, is a final appealable order. For the reasons that follow, I would affirm the succinct, but obviously well thought-out, judgment of the court of appeals on this question.
To be appealable, the trial court’s order granting summary judgment to appellees must constitute a “final order” within the meaning of R.C. 2505.02. The trial court’s order does not. R.C. 2505.02 defines three types of “final orders”: “(1) an order affecting a substantial right in an action which in effect determines the action and prevents a judgment; (2) an order affecting a substantial right made in a special proceeding or made upon summary application after judgment; or (3) an order vacating or setting aside a judgment or granting a new trial. * * * ” Chef Italiano Corp. v. Kent State Univ. (1989), 44 Ohio St.3d 86, 87-88, 541 N.E.2d 64, 67. The second and third types of final orders have no applicability in this case. Therefore, we need only consider the first category of final order, to wit: an order affecting a substantial right which in effect determines the action and prevents a judgment.
The trial court’s order granting Grinnell’s and JDB’s motions for summary judgment affected the substantial rights of appellants to maintain their action against two alleged tortfeasors. However, I think it is equally clear that the trial *359court’s order granting Grinnell’s and JDB’s motions for summary judgment did not in effect determine the action and prevent a judgment. Appellants’ claims against Sverdrup and Graham remain pending in the trial court along with Sverdrup’s cross-claim against Grinnell, and Graham’s cross-claims against Sverdrup and JDB. Thus, if appellants are ultimately successful in their action against defendants Sverdrup and Graham, and Sverdrup and Graham are successful on their cross-claims for contribution or indemnity against Grinnell and/or JDB, respectively, then Grinnell and JDB will be liable, albeit indirectly, to appellants. In this regard, the trial court’s order granting summary judgment to appellees Grinnell and JDB did not finally resolve all of the rights and liabilities of any of the parties to this appeal.
Accordingly, I would hold that where, as here, a cross-claim remains pending against a party who has been granted summary judgment, the summary judgment order is not final and, thus, is not appealable. Furthermore, the trial court’s determination of “no just reason for delay” did not (and could not) transform the court’s order into a final, appealable order. See Chef Italiano, supra, 44 Ohio St.3d at 88-89, 541 N.E.2d at 68.
Finally, what if the court of appeals, pursuant to our remand, affirmed the summary judgments for Grinnell and JDB and then, during the course of trial, it is discovered that there was negligence which resulted in injury to appellants and either or both Grinnell and JDB were the responsible party(ies). The trial court and/or the jury is prevented from acting by the previously found and affirmed summary judgments.
I believe that in making their determination, the judges of the court of appeals saw these problems. I am confident they will again find a way, despite our remand, to meet the problems they saw when they entered their original judgment.